Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 04/04/2022, wherein claim 17-20 have been amended, and new claims 21-26 have been added. 

Note: Applicant elects nifedipine as the species for vasodilator.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 17-20, 21-26 are examined herein on the merits so far as they read on the elected species. 
In view of Applicant’s amendment, the search has been expanded to include vasodilators nifedipine, and papaverine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the carrier" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 24, and claim17 in its dependency chain do not recite the term “carrier”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 17, 19, 23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennesesey (US 5,576,329, PTO-892).
Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of papaverine hydrochloride (a vasodilator; see column 4, lines 21-27 for vasodilators) in a carrier (see column 5, lines 45-65 for carrier). See Example1 for composition; Examples 2, 3. The topical composition can be in the form of ointments (including creams), lotions, pastes, water-soluble and emulsion type bases. See column 4, lines 36-47. It is taught that the composition can comprise up to 5 % by weight of papaverine hydrochloride. See claim 2.
Hennesesey anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 18, 20, 21, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hennesesey (US 5,576,329, PTO-892) as applied to claims 17, 19, 23, 25 above, and further in view of Carter et al. (US 20050282870, PTO-892).
Hennesesey is applied as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a composition comprising vasodilator papaverine for treating osteoarthritis syndrome in a knee because Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of a vasodilator papaverine hydrochloride. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a composition comprising vasodilator papaverine for treating osteoarthritis syndrome in a knee, since Hennesesey teaches that vasodilators are used for treating osteoarthritis.
Hennesesey does not teach the employment of nifedipine as the vasodilator in the treatment of osteoarthritis.
Carter et al. teaches peripherally-acting vasodilators such as papaverine, nifedipine (calcium channel blocker). See para [0011]. Topical compositions containing vasodilator along with penetration enhancer is taught. See claims; para [0014]. The formulations therein are applied 1-3 times each day. See para [0017].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a composition comprising nifedipine in an excipient for treating osteoarthritis because 1) Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of a vasodilator papaverine hydrochloride, and 2) Carter et al. teaches that papaverine, nifedipine (calcium channel blocker) are all peripherally-acting vasodilators. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a composition comprising nifedipine for treating osteoarthritis, since Hennesesey teaches that vasodilators are used for treating osteoarthritis and Carte et al. teach that nifedipine is a peripherally-acting vasodilator.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition once a day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to optimize the amount of papaverine and excipient (carrier) in the composition as in instant claim 24. The optimization of the amounts of excipients and active agents is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art to obtain the topical composition in the form of water-in-oil or oil-in-water emulsion because Hennesesey teaches that the topical composition can be in the form of ointments (including creams), lotions, pastes, water-soluble and emulsion type bases i.e teaches broadly water-in-oil or oil-in-water emulsion type bases.


3) Claim(s) 17, 18, 19, 20, 21, 22, 23-24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Latif (US 20160331735, PTO-892).
Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) in emollient stock formulation. See para [0027]; para [0041]-[0042]; Example 4; para [0021]; Example 1 for preparation of Stock Formulation in an emollient cream or hydrogel base (meets instant diluent or excipient, claim 25); para [0034]; para [0035], teaches that nifedipine is in an amount of 2 wt% or 4 wt % and lidocaine is in an amount of 3 wt % or 6 wt % in stock or cream formulation i.e meets claim 24 wherein the carrier or excipient is in an amount of 90 wt-95 wt %. 
Latif do not explicitly teach administering topically a composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis because Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) in emollient stock formulation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis with reasonable expectation of success of treating osteoarthritic pain.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis syndrome in a knee;  to a subject suffering from osteoarthritis syndrome in a joint other than knee because Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) in emollient stock formulation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis syndrome in a knee; to a subject suffering from osteoarthritis syndrome in a joint other than knee with reasonable expectation of success of treating osteoarthritic pain.
Latif renders obvious administration topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis syndrome and said administration will treat osteoarthritis, since it is the property of the composition.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition once a day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art to obtain the topical composition in the form of water-in-oil or oil-in-water emulsion because Latif teaches that the topical composition is in a cream base, since cream can be an emulsion of water and oil. i.e teaches broadly water-in-oil or oil-in-water emulsion type bases.

Prior Art made of Record:
WO 2009042854; page 24, Example 8-21….combination of verapamil, and nefedipine or 20120309709; Waddell, by injection;
US 2006/0269579; Waddell, paras [0040]-[0042], administration of calcium channel regulator into the arthritic joint;
SOURCE: Current Rheumatology Reports, (22 Jul 2015) Vol. 17, No. 7. arn. 1. Refs: 66 ISSN: 1523-3774; E-ISSN: 1534-6307/ordered;
TITLE: Effects of L-type calcium channel in the regulation of matrix metabolism of chondrocytes via NFAT1 in rabbit in knee osteoarthritis AUTHOR(S): Sun, Jing-lei; Chen, Kang; Qin, Zhi-ming; Chang, Yan-chao; Wu, Wen-ting; Wang, Xiao-feng; Shi, Chen-xia CORPORATE SOURCE: Hebei Medical University, Shijiazhuang, 050017, Peop. Rep. China SOURCE: Zhongguo Jiaoxing Waike Zazhi (2017), 25(13), 1225-1230 CODEN: ZJWZAF; ISSN: 1005-8478;
US 20100076035; vasoactive, nifedipine, topical;
US 20110028460…topical formulation for osteo, para [0240]
US 8,211,947…PTO-1449, osteoarthritis, topical, vasodilator niacin;
US 10806790 B1……osteoarthritis pain treatment cream which can contain vasodilators such as papaverine, nifedipine;
US 20020035157 A1…vasodilators for treating osteoarthritis pain.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627